Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 1 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 2 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 3 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 4 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 5 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 6 of 7
Case 2:09-bk-26198-BR   Doc 54 Filed 10/29/20 Entered 10/29/20 07:51:55   Desc
                         Main Document    Page 7 of 7
